                               UNITED STATES DISTRJCT COURT
                              EASTERN DISTRJCT OF TENNESSEE
                              .        AT KNOXVILLE

  "IN THE MATTER OF .THE SEARCH OF ..
   INFORMATION ASSOCIATED WITH THE ·
   CELLULAR DEVICES ASSIGNED CALL
   NUMBERS: (865) 2 0 ~ WITH
   INTERNATIONAL MOBILE EQUIPMENT                             \                     l'1
   IDENTITY ("IMEI") NUMBER               Case No.  ')_Q,, (Y\03:               -~ (/\~
 · 35348103046877; (865) 25CIIIIII WITH ·
   IMEINUMBER 3549160929271; AND (423) Filed Under Seal
   2151111 WITH IMEI NUMBER
   452716086922130, STORED AT PREMISES
   CONTROLLED BY CELLCO
   PARTNERSHIP d.b.a. VERIZON
   WIRELESS



                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

         I, J. Jason Pack being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     I make this affidavit in support of an application for a search warrant for

 information associated with a certain cellular telephones assigned call numbers: (865) 209-III

 withIMEI number 35348103046877; (865) 2501111 with IMEI number 35491609292716; and

 (423) 215-1111 with IMEI number 452716086922130 ("the SUBJECT PHONES"), that is stored

 at premises controlled by Verizon Wireless, a wireless telephone service provider headquartered

 at One Verizon Way, Basking Ridge, New Jersey, 07920. The information to be searched is

. described in the following paragraphs and in Attachment A. This affidavit is made in support of

 an application for a search warrant under 18 U.S.C. § 2703(c)(l)(A) and Federal Rule of

· Criminal Procedure 41 to require Verizon Wireless to disclose to·the government copies of the

 information :further described in Section I of Attachment B. Upon receipt 0f the information




 Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 1 of 10 PageID #: 22
 described in Section I of Attachment B, government-authorized persons will review the

 information to locate items described in Section II of Attachment B.'

        2.        The facts in this affidavit-come from my personal observations, my training and

 experience,
    .
             and information
                          .
                             obtained from other. agents and witnesses.. This affidavit is intended
                                                                                               .

 to show merely that there is sufficient probable cause for the requested warrant and does not set

 forth all of my knowledge about this matter.

                                          PROBABLE CAUSE

        3.        Simultaneously with the Application submitted herewith, I am applying for a

 search warrant for Apple iCloud records for th~ account associated with identifier

 badtrucking@icloud.com. The facts set forth in the Affidavit in support of that Application for

 iCloud records and information is incorporated fully by reference herein.

        4.        There is probable cause to believe that records and information captured by

Verizon in their normal course of business will be present at the premises to be search and will

provide information pertaining to Miller's and the victim's use of the SUBJECT PHONES,

during the course of-i:he offenses and substantiating the victim's disclosures. Tirrough subpoena

returns, Verizon confirmed it was the provider of service for the SUBJECT PHONES for the

dates pertinent to this investigation. It is reasonable to believe, based on photographs recovered

through forensic examination, the victim was with Miller and historical cell site and tower

records currently in. the custody of Verizon
                                           . Wireless will be relevant
                                                                 .     fo the investigation
                                                                                         .  and
              .                       .                     .
substantiate the victim's allegations and the location of the offenses.

        5.        In my training and experience, I have leameci that Verizon Wireless is a company
that provi~es cellular telephone ~ccess to the general p~blic. I also know that_providers of

cellular telephone service have technical capabilities that allow them to collect and generate

                                                  2




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 2 of 10 PageID #: 23
information about the locations of the cellular telephones to which they provide service,
             .                      .                      .                     .
including cell-site data, also lmown as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "c~ll towers" (i.e., ante~a towers covering sp~cific geographlc

areas) that re~eived a radio signal fi:om the cellular teleph~ne and, in some case~, the "sector"

(i.e., faces of the towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate location of the cellular

telephone but is typically less precise than other types of location information, such as E-911

Phase II data or Global Positioning Device ("GPS") data.

        6.       Based on my training and experience, I know that Verizon Wireless can collect

cell-site data about the SUBJECT PHONES. I also lmow that wireless providers such as Verizon

Wireless typically collect and retain cell-site data pertaining to cellular phones to which they

provide service in their normal course of business in order to use this information for various

business~related purposes. On 4/29/2020, your affiant caused a preservation letter for the above-

mentioned accounts to be served on Verizon Wireless.

        7.       Based on my training and experience, I lmow that Verizon also collects per-call.

measurement data, which Verizon also refers to as the "real-time tool" ("RTT"). RTT data

estimat~s the approximate dis:tance of the cellular d~vice from a cellular tower based o_n the
                       .                       .                      .                      .
speed with which signals travel between the device and the tower. This information can be used
    .                       .                     .                     .
to estimate an approximate location range that is more precise than typical cell-site data.

        8.       Baseq on my training and eJ:eperience, I know that.wireless providers suqh as

Verizon Wireless typically collect and retain information about their subscribers in their normal

                                                  3




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 3 of 10 PageID #: 24
 course of business. This information can include basic personal information about the

 subscriber, such as name and address, and the method(s) of payment (such as credit card account

· number) provided by the subscriber to pay for wireless telephone service. I also lmow that

 ~eless providers sue~ as Verizon Wireless ~pically collect and r~tain information abou~ their

 subscribers' use of the wireless service, such as records about calls or other communications sent

 or received by a particular phone and other transactional reqords, in their normal-course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to-identify the SUBJECT PHONES'

user or users.

        9.        Based on the facts set forth in this affidavit, there is probable cause to believe that

Everett Eugene Miller ("Miller") has transported a minor in interstate commerce with intent for

the minor to engage in sexual activity for which a person can be charged with a criminal offense

in violation 18 U.S.C. § 2423(a) and there is probable cause to search for the information

described in Attachment A for evidence and instrumentalities of these crimes, as further

described in Attachment B.

                                   AUTHORIZATION REQUEST

        10.       Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

        11.       I further request that the Court direct Verizon _Wireless to disclose to the
              .                      .                      .                       .
government any information described in Section I of Attachment B that is within its possession,

custody, or control. Because the warrant will be served on Verizon Wireless, who will then

compile_ the requested records. at a time. convenient t9 it, reasonable cause ~xists to permit the

execution of the requested warrant at any time in the day or night.
                                                  . 4




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 4 of 10 PageID #: 25
         12.    I further request that the Court order that all papers in supp01t of this application,
     .                      .                       .                       .
including the affidavit and search warrant, be sealed until further order of the Comt. These

· ~ocuments discuss an ongoing criminal inve~tigation that is neithe1: public nor known to ~l of

the tar~ets of the investigati<?n· Accordingly, ther~ is good cause to seal :fuese documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                        Respectfully submitted,



                                                        J as Pack
                                                        Special Agent
                                                        Federal Bureau ofinvestigation



                                                  1\J
                                               \av\ (
         Subscribed and sworn to before me on----,------ 2020     5'            ,


         UNITED STATES MAGISTRATE JUDGE




                                                   5




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 5 of 10 PageID #: 26
                                        ATTACHMENT A


                                     Property to Be Searched


         This warrant applies to records and information associated with the cellular telephones

assigned call numbers:

    1.   (865) 209-1111 with International Mobile Equipment
                                                         .
                                                            Identity Number 35348.103046877
                                                                              .

   2. (865) 250. . . with International Mobile Equipment Identity Number 35491609292716

   3. (423) 215-1111 International Mobile Equipment Identity Number 452716086922130

("the Accounts"), that are stored at premises controlled by Cellco, d.b.a Verizon Wireless ("the

Provider"), headquartered at One Verizon Way, Basking Ridge, New Jersey, 07920.




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 6 of 10 PageID #: 27
                                          ATTACHMENT B

                                    Particular Things to be Seized

    I.      Informatio~ to be Disclosed by ·t~e Provider

         :ro the extent that the ~nfonnation described _in Attachment A is wi~hin the possession,

    custody, or control of the Provider, including any information that has been deleted but is

   still available to the Provider or that has been preserved pursuant to a request made under 18

   U.S.C. § 2703(:f), the Provider is required to disclose to the government the following

   info1mation pertaining to the Account listed in Attachment A for the time period June 30,

   2019 to February 3, 2020:

            a. The following information about the customers or subscribers of the Account:

                     1.   Nam.es (including subscriber names, usernames, and screen names);

                    11.   Addresses (including mailing addresses, residential addresses, business
                          addresses, and e-mail addresses);

                   111.   Local and long-distance telephone connection records;

                   iv. Records of session times and durations,- and the temporarily assigned
                       network addresses (such· as Internet Protocol (''IP") addresses) assodated
                       with those sessions;

                    v. _Length of service (including start date) and types of service utilized;

                   vi. Telephone or-instrument numbers (including MAC addresses, Electronic
                        Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),
                       Mobile Equipment Identifier ("MEID"); Mobile Identification Number
                        ('.'MIN''), Subscriber Iclentity Modules ("SIM;"), Mobile Subscriber_
                       Integrated Servic~s Digital Network Ni.µnber ("MSISDN"); 11?-ternational
                       Mobile-Subscriber Identity Identifiers ("IMSI"), or International Mobile
                       .Equipment Identitif?s ("IMEI");

                  vii. Other subscriber numbers or identities (including the registration Internet
                       Protocol ("IP") address); and



                                                   2




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 7 of 10 PageID #: 28
                   viii. Means and source of payment for such service (including any credit card
                         or bank ac~ount number) and biJ.1.ing records.

              b. All records and other information (not including the contents of communications) ·

                  relating to   wire and electronic communications s~nt or received by the Account,
                  including:

                      i. the date and time of the communication, the method of the

                          communication, and the source and destination of the communication

                          (such as the source and destination telephone numbers (call detail

                          records), email addresses, and IP addresses); and

                     ii. information regarding the cell tower and antenna face ( also known as

                          "sectoi-s") through which the communications were sent and received as ·

                         well as per-call measurement data (also known as the "real-time tool" or

                          "RTT" data).

    II.      Information to be Seized by the Government

          All information-described above in Section I .that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 2423(a) involving Everett Eugene Miller

during the period June 30, 2019 through February 3, 2020.

          Law enforcement personnel (who·may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this inv~stigation, and outside .technical experts und~r government control) are

autp.orized to review the :i;ecords produced by t~e Provider in order to _locate the things

particularly described in this Warrant.




                                                     3




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 8 of 10 PageID #: 29
                                   .                      .
                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
             RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                            902(11) AND 902(13)


        I , - - - - - - - - - - ~ - - - - ' attest, under penalties of perjlJIY by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct.. I am employed by Verizon Wireless, and my title is

_ _ _ _ _ _ _ _ _ _ _ _ _. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are tme duplicates of the original records in the custody of

Verizon Wireless. The attached records consist of _ _ _ _ _ _ [GENERALLY

DESCRIBE RECORDS (pa~es/CDs/megabytes)]. I further state that:


        a.      all records attached to this certincate were made at or near the time of the

occurrence of the matter set forth by, odrom information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Verizon Wireless, and they were made by Verizon Wireless as a regular

practice; and


       b.       such records.were generated by Verizon Wireless' electronic process or system

that produ~es an accurate result, to wit:

                                       .                      .                  .
                1.     the re~ords were copied fron;i electronic device(s),_storage medium(s), or_

file(s) in_the custody ofVerizo~ Wireless in a manner to ensure that they a~e true duplicates of

the original records; and




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 9 of 10 PageID #: 30
                  2.     the process or system is regltlarly verified by Verizon Wireless, and at a.Ii
              .                      .                       .                      .
 times pertinent to the records certified here the process and system functioned properly and

 normally.


         I further state that this certification is intended to s·atisfy Rules 902(11) and 902(13) of

 the Federal Rules of Evidence ..




  Date                                   Signature




                                                     2




Case 3:20-mj-02126-HBG Document 7 Filed 07/14/20 Page 10 of 10 PageID #: 31
